Deen, Presiding Judge.
In the previous appearance of this medical malpractice case we reversed the grant of summary judgment in favor of appellee doctor on the ground that the opinion of his medical expert witness encompassed only “the degree of care and skill ordinarily employed by the profession locally while the recognized standard in Georgia is that degree of care and skill ordinarily employed by the profession generally.” Fain v. Moore, 155 Ga. App. 209 (270 SE2d 375) (1980). The deposition testimony of this witness taken subsequently clearly establishes that the appellee’s actions constituted the exercise of a reasonable degree of skill and care in accordance with local and general medical practices. However, when the appellee refiled his motion for summary judgment based upon the later deposition, the appellant produced nothing in response. This evidence was sufficient to establish grounds for summary judgment in the physician’s favor. Parker v. Knight, 245 Ga. 782 (267 SE2d 222) (1980); Savannah Valley Production Credit Assn. v. Cheek, 161 Ga. App. 365 (1982); Wagner v. Timms, 158 Ga. App. 538 (1) (281 SE2d 295) (1981); Cole v. Jordan, 158 Ga. App. 200 (3) (279 SE2d 497) (1981). Appellant’s arguments on appeal contain no citation of authority or competent evidence to create a question of fact as to the controlling issue. Consequently, the judgment must be affirmed.

Judgment affirmed.


Sognier and Pope, JJ., concur.

Douglas R. X. Padgett, Bobby L. Cobb, for appellant.
Robert G. Tanner, for appellee.